IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  13,470-14


EX PARTE CARL WILLIAM JOHNSON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 345166-J IN THE 184TH DISTRICT COURT 
FROM HARRIS COUNTY



 Per curiam.


O R D E R

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of aggravated rape and sentenced to sixty years imprisonment. 
Applicant's conviction was affirmed by the First Court of Appeals in an unpublished opinion.
Johnson v. State, No. 01-82-0115-CR (Tex. App.--Houston [1st Dist.] Nov. 18, 1982, no
pet.).
	In the instant application, Applicant raises grounds for relief which are based on
alleged errors relating to a Chapter 64 proceeding.  Additionally, Applicant argues that he
was denied due process because the State failed to preserve potentially useful evidence and
raises a claim of actual innocence.  Finally, Applicant alleges prosecutorial misconduct and
Batson violations during his trial.
	This Court has reviewed Applicant's claim that he was denied due process through
the State's failure to preserve potentially useful evidence and has determined that it is
without merit.  Therefore, it is denied.  Applicant is not confined pursuant to any errors in
his Chapter 64 proceeding.  Therefore, his claims relating to error in his Chapter 64
proceeding are not appropriate for habeas review.  Ex parte Baker, 185 S.W.3d 894 (Tex. Crim.
App. 2006).  Applicant's remaining claims are barred from review; as such, they are
dismissed. Tex. Code Crim. Proc. art. 11.07 § 4. 

DO NOT PUBLISH
DELIVERED: February 14, 2007